Citation Nr: 1758322	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

2. Entitlement to service connection for a kidney disorder.

3. Entitlement to a compensable evaluation for bilateral hearing loss prior to July 20, 2016, and in excess of 10 percent thereafter.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1960 to August 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2015.  The transcript is of record.  

This matter was previously before the Board in July 2014 and April 2016; on both occasions, it was remanded for further development.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran's diagnosed lung disorder is not etiologically related to service, to include any exposure to asbestos or trichloroethylene.

2. The preponderance of the evidence shows that the Veteran's kidney disorder is not etiologically related to service, to include any exposure to asbestos or trichloroethylene.

3. Prior to July 20, 2016, audiometric findings show that the Veteran has no worse than Level II hearing loss in either ear.

4. From July 20, 2016, audiometric findings show that the Veteran has no more than Level IV hearing loss in either ear.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017).

2. The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017).

3. Prior to July 20, 2016, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

4. From July 20, 2016, the criteria for a rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with the claims on appeal.  The Board finds the examinations adequate, because they have included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran carries a current diagnosis of chronic obstructive pulmonary disease (COPD).  He alleges that his lung disease is etiologically related to service, to include shipboard asbestos and/or trichloroethylene exposure.  

June 1964 service treatment records reflect complaints of chest pain and tightness, along with shortness of breath.  Symptoms appear to have persisted for four days before resolving, and there is no evidence of in-service recurrence of symptoms.  At an August 1964 medical examination, the Veteran noted no ongoing respiratory symptoms, nor is there evidence of symptoms or treatment for a respiratory condition for many years following separation.  The Veteran is noted to have smoked cigarettes for approximately 20 years.

In connection with his service connection claim, the Veteran was afforded a VA examination in June 2016.  In explaining his negative nexus opinion, the examiner cited a 1962 negative in-service chest x-ray, while explaining the Veteran's June 1964 symptoms were isolated and had resolved completely, convincing him they were unrelated to any present disability.  In opining that the Veteran's COPD was unrelated to asbestos exposure, the examiner explained the Veteran demonstrates no lung changes associated with asbestos, such as benign pleural plaques or pleural calcifications.  He further explained that trichloroethylene can cause central nervous system and respiratory depression in the short term, but that the Veteran's COPD does not present as bearing any relation to such exposure.  Rather, the examiner indicated the Veteran's symptoms were most likely related to his history of smoking.

A November 2016 addendum opinion explains that the Veteran's respiratory condition does not correlate "in time period or symptoms to generally recognized respiratory conditions caused by asbestos or trichloroethylene."  The examiner reiterated that the Veteran carries no medically recognized asbestos-related diagnoses.

In reviewing the evidence of record, the Board finds the VA examiner's opinion to constitute the most probative evidence with respect to the question of etiology of the Veteran's COPD.  The opinion, taken to include its addendum, is reasoned, thorough, and based on a review of the medical file and interview of the Veteran.

While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his lung disease in this case.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his lung disease.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of COPD is limited to the purview of someone with medical knowledge and training, such as the VA examiner in this case.  

In sum, the evidence does not show that it is at least as likely as not that COPD is related to active service, to include any in-service exposure to asbestos or trichloroethylene.  The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the physician who performed the June 2016 VA examination.  

As the preponderance of the evidence is against the claim, service connection for a lung disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Entitlement to service connection for a kidney disorder.

The Veteran claims that his current kidney disorder is etiologically related to service.  January 2009 private treatment records contain diagnostic imaging showing a right kidney cyst, and indicate a diagnosis of stable nephrolithiasis of the left kidney.  Treatment records from August of that year show recurrent urinary tract infections with large left renal calculi.  Private treatment records from October 2010 indicate a history of recurrent nephrolithiasis.  June 2013 records show the Veteran has had multiple kidney stones and past pyelonephritis.

The Veteran's service treatment records are silent for any kidney condition.  Further, no kidney condition was diagnosed for many years after separation, the Veteran acknowledging that he first received a kidney-related diagnosis in 2000.  

To explore the etiology of his kidney problems, the Veteran underwent a VA examination in June 2016.  That examiner noted the Veteran's history of cystic kidney disease, Staghorn calculi, and multiple urinary tract infections, but furnished a negative nexus opinion, explaining the gulf of time between separation and first diagnosis, the lack of any indication of in-service kidney problems, and the nature of current problems, which present as most likely related to benign prostatic hypertrophy, suggest the absence of any etiological relationship to service.  The examiner further explained that there is no evidence in medical literature of exposure to trichloroethylene causing renal problems.

Again, the Board has considered with sympathy the Veteran's assertions with respect to his kidney problems, but, as explained above with regard to the Veteran's lung disease, the question of the etiology of his kidney disorder is limited to the purview of someone with medical knowledge and training, such as the VA examiner in this case.  Accordingly, that examiner's assessments are considered the most probative evidence of record as regards the issue of etiology in this case.  Those assessments accord with the other evidence of record, and are uncontroverted by the objective evidence of record, or the opinion of any other treating or examining source.  

The evidence preponderating against the claim, service connection for a kidney disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 Entitlement to a compensable evaluation for bilateral hearing loss prior to July 20, 2016, and in excess of 10 percent thereafter.  

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran contends that an initial compensable disability rating is warranted for his service-connected bilateral hearing loss prior to July 20, 2016, and that a rating in excess of 10 percent is warranted from that date.  

The Veteran has undergone several audiological evaluations during the current appeal period.  The first, conducted at a June 2010 VA audiological examination, revealed pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
55
65
LEFT
25
45
60
60
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 in the left ear.

Based on the results of these tests, a Roman numeral I is designated for the right ear and a numeral II for the left ear from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.

A second audiological evaluation was conducted at a private treatment facility in October 2012.  Pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
80
75
80
LEFT
35
35
55
65
70

No speech recognition testing was conducted with this evaluation.

A final VA audiological examination was conducted in July 2016.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
70
LEFT
30
50
50
70
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 in the left ear.

Based on the results of these tests, a Roman numeral IV is designated for both ears from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 10 percent  schedular rating.

The provisions of 38 C.F.R. § 4.86(b) are not applicable as no examination on record shows simultaneous puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.

The Board has considered with sympathy the Veteran's lay contentions regarding his worsening hearing loss.  However, the application of the rating schedule to the audiometric findings does not establish that a compensable rating is warranted for the earlier portion of the appeal period, nor does it show that a rating in excess of 10 percent is warranted for any period.  The weight of the competent and probative medical evidence of record is therefore against the claim, and as such, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for a lung disorder is denied.

Entitlement to service connection for a kidney disorder is denied.

Entitlement to a compensable rating for bilateral hearing loss prior to July 20, 2016, is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss from July 20, 2016, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


